DETAILED ACTION
	This office action is in response to the amendment filed on 04 January 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, please note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-5 and 7-10 are currently pending: 1-5 and 7-10 have been amended; and 6 has been canceled.
Response to Amendment
	Applicant’s arguments (see REMARKS filed on 04 January 2022), with respect to the rejection of claims 1-5 and 7-10 under 35 USC §103, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims 1-5 and 7-10. In addition, claim 6 has been canceled.
	In view of changes made to claim 9 in response to issues raised in a previous Office Action, the objection to claim 9 is withdrawn.
	Further, in view of changes made to claim 4, the rejection under 35 USC §112(a) is, hereby, withdrawn.
Claim Objections
	Claims 1-5 and 7-10 are objected to because the following informality: Claims 1 and 7 recite, in part, “a computer dongle connected to the electronic device through a USB type-C” and should recite “a computer dongle connected to the electronic device through a USB type-C connector” (interface or port are also acceptable).

	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5 are rejected under U.S.C. 103 as being unpatentable over Mu Y. (US 2020/0272404 A1; Mu), in view of Fang et al (US 2018/0285053 A1; Fang), and further in view of Cavgalar A. (AU 2016/200976 A1; Cavgalar).
RE Claim 1, Mu discloses a remote media conferencing method adapted to a sender and a receiver having a communicable connection with the sender (Mu: fig. 1, illustrating ‘system’ 100 with ‘dongle’ 104 (sender) communicably coupled with ‘large-format touch screen’ 106 (receiver); [0002], disclosing communication between participants in a conferencing environment), wherein the sender electrically connects to an electronic device to receive an image signal outputted by the electronic device and sends the image signal to the receiver (Mu: fig. 1, ‘system’ 100 comprising ‘processing device’ 102 (electronic device) electrically coupled with ‘dongle’ 104 via cabling between USB-C ports 112 and 114; [0012], coupling USB-C port 112 with USB-C port 114 through USB Type-C cable, [0013, 0015], “the dongle may include a signal converter circuit ... the signal converter may separate the media content into a video data stream and an audio data stream ... A user may bring his/her processing device 102 to a conference or a classroom to present media content 110 onto large-format touch screen 106” ... Media content 110 can be a PowerPoint™ presentation (a PPT file), a video clip (dongle receives media content (video images and audio) from processing device 102, and sends video images to ‘large format touch screen’ 106)), the receiver electrically connects to a display device to show the image signal (Mu: [0025], “Large-format touch screen 106 may include a screen (e.g., a LED screen) to display the media content 110”), and the remote media conferencing method comprises: the sender electrically connects to the electronic device with the transmission interface, and the sender is implemented with a computer dongle connected to the electronic device through a USB type-C [connector/port] (Mu: fig. 1, fig. 1, ‘system’ 100 comprising ‘processing device’ 102 (electronic device) electrically coupled with ‘dongle’ 104 via cabling between USB-C ports 112 and 114 (transmission interfaces)).
However, although Mu does not appear to expressly teach,
Fang (in the field of screenshot methods and apparatus) discloses a remote screen shot method (Fang: abstract, “A screenshot method includes receiving, by a local terminal, a remote screenshot instruction sent by a remote terminal”) comprises: sending a capturing instruction through a first communication circuit by a sender (Fang: fig. 2, illustrating a ‘remote terminal’ (electronic device) ↔ ‘server’ (sender) ↔ ‘terminal’ (receiver electrically coupled with a display device); [0022, 0029], “The screenshot apparatus in the terminal receives a remote screenshot instruction sent by the remote terminal by using the server ... The screenshot logic is sent to the terminal to be received by the terminal” (Fang’s server functions as a sender, where said sender implicitly includes a communication circuit)); receiving the capturing instruction through a second communication circuit by a receiver (Fang: fig. 2, showing a ‘remote terminal’ (electronic device) ↔ ‘server’ (sender) ↔ ‘terminal’ (receiver electrically coupled with a display device) configuration; [0022], “The screenshot apparatus in the terminal receives a remote screenshot instruction sent by the remote terminal by using the server”); obtaining a captured image according to the capturing instruction by the sender, wherein the captured image is associated with the image signal shown by the display device (Fang: [0030], “the terminal may execute the screenshot logic on the terminal. In this case, the screenshot logic corresponding to the remote screenshot instruction is executed, so that the screenshot logic has shell permission to obtain a terminal display screen so as to take a real-time screenshot”): sending the captured image to the first communication circuit through the second communication circuit by the receiver (Fang: fig. 2, showing a ‘remote terminal’ (electronic device) ↔ ‘server’ (sender) ↔ ‘terminal’ (receiver electrically coupled with a display device) configuration; [0020, 0022], “a mobile phone having a screenshot function described in the following embodiments may be a cloud mobile phone having an Android system. Different screenshot flows may be set for different Android operating systems to implement a quick screenshot ... the terminal exchanges data with the remote terminal by using a server (such as a cloud server)”); and
implicitly discloses storing the captured image in a storage circuit by the sender; and after storing the captured image in the storage circuit by the sender, sending the captured image to the electronic device through a transmission interface by the sender (Fang: [0020, 0022], “a mobile phone having a screenshot function described in the following embodiments may be a cloud mobile phone having an Android system. Different screenshot flows may be set for different Android operating systems to implement a quick screenshot ... the terminal exchanges data with the remote terminal by using a server (such as a cloud server)”; note, even if temporarily stored in Fang’s server (e.g., functioning as a ‘sender’), Fang’s server receives a screenshot image from a terminal/receiver before sending said screenshot image to a remote terminal/electronic device via a communication interface).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Fang’s screen shot method with Mu’s media conferencing method so remote conferees may use the combined Mu/Fang method to grab screenshots of important information presented during conference sessions.
	Yet, even though Mu/Fang, apparently, does not expressly teach,
dongle, comprising a memory, designed to receive information from a gateway device (e.g., a workstation) and send it to a terminal for viewing (fig. 14, illustrating ‘dongle’ 1416 configured to receive HDMI data from a gateway device and send said HDMI data to a monitor 1415 for viewing, fig. 15, showing ‘dongle’ 1516 arranged to receive multimedia data (e.g., images/video) from a gateway device and send said multimedia data to ‘terminal’ 1515 for viewing; [0048-0058], disclosing the use of a dongle, comprising memory, for transmitting HDMI/multimedia information (e.g., images/video, audio, text, etc.) from a gateway device to a monitor/terminal for viewing by a user; note, since Cavgalar expressly states, “The dongle 1516 may include any suitable arrangement of processor(s) and/or memory for accomplishing the following (transmitting HDMI/multimedia information (e.g., images/video, audio, text, etc.) from a gateway device to a monitor/terminal)”, the examiner interprets memory within dongle 1516 as memory that may temporarily store or buffer video/images before forwarding the video/images to the gateway device).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Cavgalar’s dongle, comprising a memory, with Mu/Fang’s remote screenshot method so the combined method sends a captured image to an electronic device through a transmission interface by the sender, after storing the captured image in the storage circuit by the sender, wherein the sender electrically connects to the electronic device with the transmission interface to receive the image signal, and the sender is implemented with a computer dongle connected to the electronic device through a USB type-C [connector/port]. Further, the motivation for combining Cavgalar’s dongle, comprising a memory, with Mu/Fang’s remote screenshot method would have been to enhance communication between a device (e.g., conference monitor/terminal) coupled with a remote terminal so remote attendees may use the enhanced configuration to grab screenshots of desired information presented during conference sessions.
RE Claim 5, Mu/Fang/Cavgalar discloses the remote screenshot method of claim 1, and Fang in addition teaches generating the capturing instruction by the electronic device or by a trigger circuit of the sender (Fang: [0022], “The screenshot apparatus in the terminal receives a remote screenshot instruction sent by the remote terminal by using the server”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Fang’s generation of a capturing instruction by an 

	Claims 2 and 4 are rejected under U.S.C. 103 as being unpatentable over Mu, in view of Fang, and Cavgalar, and further in view of Du Fretay et al (GB 2526618 A; Du Fretay).
RE Claim 2, Mu/Fang/Cavgalar teaches the remote screenshot method of claim 1, and even though Mu, modified by Fang/Cavgalar, apparently fails to expressly disclose,
Du Fretay (in the field of multi-display systems for displaying composite images) discloses a first sender, a second sender (Du Fretay: fig. 1, ‘video server’ 105 (first sender), ‘video server’ 106 (second server)), and a captured image is a composite image shown by the display device and the captured image comprises at least one of the first image signal and the second image signal (Du Fretay: fig. 1, illustrating composite image 107; p. 8:7-10, “at least one display device is configured to receive and execute requests (e.g. screenshot request or capture request described below) ... for obtaining a screenshot of the composite image or image data necessary to generate such screenshot”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Du Fretay’s second sender with Mu’s sender electrically connecting an electronic device to receive an image signal outputted by the electronic device so the combined remote screenshot method has a first sender and a second sender to receive a second image signal. In addition it would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to combine Du Fretay’s captured image is a composite image shown by the display device and the captured image comprises at least one of the first image signal and the second image signal, with the expected benefit of improving upon previous attempts to obtain screenshots of composite images resulting from multi-display systems (Du Fretay, p. 1 :28-31 and p. 2:17-19).
RE Claim 4, Mu/Fang/Cavgalar teaches the remote screenshot method of claim 1.
Still, although Mu/Fang/Cavgalar does not appear to expressly disclose,
before sending the captured image to a first communication circuit through a second communication circuit, further comprising: converting a first file format of the captured image into a second file format by an encoding circuit of the receiver, wherein a size of the captured image with the second file format is smaller than a size of the captured image with the first file format (Du Fretay: p. 4:28-31, “the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment or an embodiment combining software and hardware aspects which may all generally be referred to herein as a 'device' or 'system’” (encoding circuits), p. 11:30-34, “at least one of the display devices (e.g. the server, if any, or all the display devices) may comprise compression means configured to reduce the amount of bits of the image data that will be sent over the low speed network. In the example of Figure 2, the compression means 207 are used before the generation of a screenshot”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Du Fretay's method of compressing a captured screenshot image with Mu/Fang/Cavgalar's remote screenshot method so the combined Mu, modified by Fang/Cavgalar/Du Fretay, remote screenshot method can reduce the bandwidth needed to transmit screenshot images to external devices (Du Fretay, p. 15:7-11 ).
	
	Claim 3 is rejected under U.S.C. 103 as being unpatentable over Mu, in view of Fang, and Cavgalar, and further in view of Venkataraman S. (US 2017/0031947 A 1; Venkataraman).
RE Claim 3, Mu/Fang/Cavgalar discloses the remote screenshot method of claim 1, and Mu further teaches the display device further comprises an input circuit (Mu: fig. 1, ‘large-format touch screen’ 106 (touch screen implicitly comprises an ‘input circuit’)), and although
Mu/Fang/Cavgalar already discloses,
Venkataraman (in the field of information presentation and collaborative systems) also teaches a display device comprises an input circuit (Venkataraman: [0008], disclosing a 'tool bar' comprising buttons for touch input (input circuit corresponds to a touch input circuit)).
However, even though Mu/Fang/Cavgalar does not expressly disclose,
image is a composite image shown by the display device, the image comprises a first image signal and an annotation layer, with the annotation layer being generated by the input circuit and being overlapped on the image signal shown by the display device (Venkataraman: [0008], teaching the use of a tool bar to annotate content on a display that is displaying content shared with other users).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Venkataraman's input circuit and way of using said input circuit to generate an annotation layer overlaying an image with Mu’s, modified by Fang/Cavgalar’s, remote screen shot method so that users of the combined Mu, modified by Fang/Cavgalar/Venkataraman, method can increase the ways in which information is shared (e.g., allowing users to add annotations to displayed content).
Allowable Subject Matter
Claims 7-10 are allowed.
The present invention relates to a remote screenshot method for capturing displayed images via a computer dongle connected to an electronic device through a USB-C interface.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 7, Mu Y. (US 2020/0272404 A1) discloses an image transmission device adapted to electrically connect to an electronic device and a display device (Mu: fig. 1, ‘system’ 100 comprising ‘processing device’ 102 (electronic device) electrically connected with ‘dongle’ 104 via cabling between USB-C ports 112 and 114; [0015], “A user may bring his/her processing device 102 to a conference or a classroom to present media content 110 onto large-format touch screen 106” ... Media content 110 can be a PowerPoint™ presentation (a PPT file), a video clip (dongle receives media content (video images and audio) from processing device 102, and sends video images to ‘large format touch screen’ 106)”) comprising: a sender (Mu: ‘dongle’ 104 (sender)) comprising: a first communication circuit configured to send an image signal outputted by the electronic device (Mu: fig. 1, ‘wireless T/R” 120 (first communication circuit); [0013, 0015], “the dongle may include a signal converter circuit ... the signal converter may separate the media content into a video data stream and an audio data stream ... A user may bring his/her processing device 102 to a conference or a classroom to present media content 110 onto large-format a receiver (Mu: fig. 1, ‘large-format touch screen’ 106) comprising: a second communication circuit communicably connecting to the first communication circuit and configured to receive the image signal (Mu: fig. 1, ‘WiFi T/R’ 122), wherein the sender electrically connects to the electronic device with the transmission interface to receive the image signal. the sender is implemented with a computer dongle connected to the electronic device through a USB type-C [connector/port] (Mu: 1, fig. 1, ‘system’ 100 comprising ‘processing device’ 102 (electronic device) electrically coupled with ‘dongle’ 104 via cabling between USB-C ports 112 and 114 (transmission interfaces)), while
Fang et al (US 2018/0285053 A1) teaches a trigger circuit configured to generate a capturing instruction (Fang: [0022], “The screenshot apparatus in the terminal receives a remote screenshot instruction sent by the remote terminal by using the server” (trigger circuit implied)); send the capturing instruction and receive a captured image (Fang: [0022, 0029], “The screenshot apparatus in the terminal receives a remote screenshot instruction sent by the remote terminal by using the server ... The screenshot logic is sent to the terminal to be received by the terminal”, [0030], “the terminal may execute the screenshot logic on the terminal. In this case, the screenshot logic corresponding to the remote screenshot instruction is executed, so that the screenshot logic has shell permission to obtain a terminal display screen so as to take a real-time screenshot”); and a receiver comprising: a second communication circuit to receive the capturing instruction and send the captured image (Fang: [0030], “the terminal may execute the screenshot logic on the terminal. In this case, the screenshot logic corresponding to the remote screenshot instruction is executed, so that the screenshot logic has shell permission to obtain a terminal display screen so as to take a real-time screenshot” (communication circuit implied)); an image buffer electrically connecting to the second communication circuit and configured to temporarily store the image signal shown by the display device (Fang: fig. 5, ‘save the real-time screenshot to BufferQueue’ 503; [0039-0041], disclosing a BufferQueue for temporarily storing an image); and a control circuit electrically connecting to the second communication circuit and the image buffer and configured to obtain the captured image from the image buffer according to the capturing instruction and control the second communication circuit to send the captured image (Fang: [0040-0042], disclosing saving a captured image to a BufferQueue and then 
In addition, Cavgalar A. (AU 2016/200976 A1) discloses a dongle/sender comprising: an input circuit for receiving an input from a user (Cavgalar: [0054], “in one embodiment, the multimedia dongle 1516 may be configured to receive input from a user (e.g. via a remote control, keyboard, etc.) and communicate the user input to the gateway device 110 ... The user input may cause the gateway device 110 to perform an action”; note, Cavgalar’s ‘dongle’ corresponds with a ‘sender’); a storage circuit configured to store [[the]] the captured image and having a transmission interface configured to electrically connect to the electronic device to transmit an image (Cavgalar: [0048-0058], disclosing the use of a dongle, comprising memory, for transmitting HDMI/multimedia information (e.g., images/video, audio, text, etc.) from a gateway device to a monitor/terminal for viewing by a user; note, since Cavgalar expressly states, “The dongle 1516 may include any suitable arrangement of processor(s) and/or memory for accomplishing the following (transmitting HDMI/multimedia information (e.g., images/video, audio, text, etc.) from a gateway device to a monitor/terminal)”, the examiner interprets memory within dongle 1516 as memory that may temporarily store or buffer video/images before forwarding the video/images to the gateway device); and after the sender stores an image in the storage circuit, the sender sends the image to the electronic device through a transmission interface (Cavgalar: fig. 15, showing ‘dongle’ 1516 arranged to receive multimedia data (e.g., images/video) from a gateway device and send said multimedia data to ‘terminal’ 1515 for viewing; [0048-0058], disclosing the use of a dongle, comprising memory, for transmitting HDMI/multimedia information (e.g., images/video, audio, text, etc.) from a gateway device to a monitor/terminal for viewing by a user).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “an image transmission device adapted to electrically connect to an electronic device and a display device comprising: a sender comprising: a trigger circuit configured to generate a capturing instruction; a first communication circuit electrically connecting to the trigger circuit and configured to send an image signal outputted by the electronic device, send the capturing instruction and receive a captured image”.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but, respectfully, are moot in view of the new ground(s) of rejection necessitated by amendment. In particular, new prior art references Mu, Fang and Cavgalar, in combination with previously cited prior art, are now relied upon for amended limitations.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F VALDEZ whose telephone number is (571)270-3744.  The examiner can normally be reached M-F: 0730-1600 hrs EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PATRICK F VALDEZ/Examiner, Art Unit 2611